PER CURIAM.
Petitioner, Lynn Anne Poirier, petitions this Court for a writ of prohibition to quash the trial court's February 11, 2019 "Order Denying Defendant's Verified Motion to Disqualify Trial Judge." We find that the facts alleged in Petitioner's motion would place a reasonably prudent person in fear of not receiving a fair and impartial hearing. See MacKenzie v. Super Kids Bargain Store, Inc. , 565 So.2d 1332, 1335 (Fla. 1990). Furthermore, we find that the trial court's statement that the allegations in the motion were factually baseless went beyond a determination of the legal sufficiency of the motion, contrary to the procedure set forth in Florida Rule of Judicial Administration 2.330(f). See Messianu v. Pigna , 180 So.3d 229, 230 (Fla. 3d DCA 2015). Accordingly, we grant the petition, quash the February 11, 2019 order denying Petitioner's motion to disqualify, and remand the case with directions that the underlying case be reassigned to a different judge.
PETITION FOR WRIT OF PROHIBITION GRANTED.
EVANDER, C.J., WALLIS and EDWARDS, JJ., concur.